(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
A las mociones de desestimación de la parte apelada, original y complementaria, vista la oposición de la parte apelante, oídos los in-formes de los abogados de ambas partes en la tarde de ayer, exami-nados los autos y atendidas todas las circunstancias concurrentes in-clusa la manifestación del abogado de la parte apelada con respecto a que de no poder prosperar su petición estaría conforme en que se concediera a la parte apelante un término perentorio para ultimar el perfeccionamiento de su recurso y la aceptación del abogado de dicha parte, se declaran sin lugar dichas mociones con permiso de reproducir la petición a no ser que el taquígrafo presente, como se ha comprometido a presentar, la transcripción de la evidencia el 10 de marzo en curso en la Secretaría de la Corte de Distrito de Ponce y que deje de imprimirse de ahí en adelante la actividad necesaria a fin de que el récord quede debidamente radicado en la Secretaría, de esta Corte Suprema dentro de los términos, de ley.